IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARTHA FELDER,                          : No. 121 EAL 2017
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
             v.                         :
                                        :
                                        :
PENNSYLVANIA HOSPITAL, PENN             :
MEDICINE, HOSPITAL OF THE               :
UNIVERSITY OF PENNSYLVANIA,             :
UNIVERSITY OF PENNSYLVANIA              :
HEALTH SYSTEM, THE TRUSTEES OF          :
THE UNIVERSITY OF PENNSYLVANIA,         :
                                        :
                  Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.